IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,543


EX PARTE HARDIS LATRIL BARNES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 33,458-A IN THE 188TH JUDICIAL DISTRICT COURT

FROM GREGG COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to the offense of bail
jumping and was sentenced to twenty years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because he pleaded guilty in exchange for
a sentence that exceeded the statutory maximum for the offense.  Although the State alleged that
Applicant pleaded true to two enhancement paragraphs, there was nothing in the record to support
this allegation.  We remanded this application to the trial court for findings of fact and conclusions
of law.
	The trial court determined that Applicant did not receive notice of enhancement allegations
in this particular cause, and that he did not plead true to any enhancement allegations.  Therefore,
the trial court concludes that Applicant's sentence is illegal.  Applicant is entitled to relief.  Ex parte
Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 33,458-A in the 188th  Judicial District Court
of Gregg County is set aside, and Applicant is remanded to the trial court to answer the charge
against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: November 15, 2006
Do Not Publish